DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5 are allowed as amended. Claims 2 and 4 are allowed as amended, and Claim 3 is allowed as originally presented, all dependent on Claim 1. Claims 6 and 8-9 are allowed as amended, and Claim 7 is allowed as previously presented, all dependent on Claim 5. The following is an examiner’s statement of reasons for allowance: as related to the amended independent Claims 1 and 5, an additional and updated search was conducted and no prior art was found to teach, or fairly suggest, “control the liquid discharge device to discharge second droplets of the liquid onto the first layer; and control the irradiation device to cure the liquid discharged in the second droplets to form the second layer onto the first layer based on the second surface roughness information indicating the second glossiness of the second layer” (Claim 1), or, similarly, “the curing further includes second curing the liquid discharged in the second droplets to form the second layer onto the first layer based on the second surface roughness information indicating the second glossiness of the second layer” (Claim 5). It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 8/10/21, with respect to rejection(s) of Claims 1-9 have been fully considered and, in conjunction with amendments filed on the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853                                                                                                                                                                                         

/HUAN H TRAN/               Primary Examiner, Art Unit 2853